DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 01/24/2022.
In the instant application, claims 1 and 11 are amended independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues that the amended independent claims 1 and 11 are distinct from the earlier patent claim and therefore the double patenting should be withdrawn. The argument is persuasive due to the amended limitations. As such, the Examiner is respectfully withdrawn the double patenting rejection.
The present invention is directed to a method and a system associated with an ultrasonic testing environment that includes a three-dimensional space enclosing the test object, an ultrasonic probe assembly including an ultrasonic probe, a controller coupled to the ultrasonic probe assembly and a processor coupled to the controller, the processor configured to receive user input for performing ultrasonic testing on the test object and in response to the user input, execute instructions causing the ultrasonic probe to transmit ultrasonic signals into the test piece and to receive reflected ultrasonic signals from the test piece.
Independent claims 1 and 11 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, as previously cited: Steinhoff et al. (US 2012/0297881) teaches a method for scanning a test subject with an ultrasonic wave is disclosed. The method includes transmitting an ultrasonic wave through a test subject. The method further includes receiving a reflected ultrasonic wave from the test subject. The method further includes generating an ultrasonic signal based on the reflected ultrasonic wave. The method further includes applying a main gain to the ultrasonic signal. The method further includes applying a first local gain to a first portion of the ultrasonic signal corresponding to a first portion of the test subject. The method further includes applying a second local gain to a second portion of the ultrasonic signal corresponding to a second portion of the test subject. The method further includes displaying a graph on a monitor of the ultrasonic signal with the main gain applied to it, the first portion of the ultrasonic signal with the first local gain applied to it, and the second portion of the ultrasonic signal with the first local gain applied to it. DING (US 2017/0177097) teaches a system that enable a user to select, from a plurality of functions provided by the vehicle, a function for control, to select a parameter value for the selected function, to select a mode for the selected function and/or to perform any other appropriate operations. In certain embodiments, a system in accordance with the disclosure may comprise a center button for selecting a mode, an inner knob for selecting a function, and an outer knob for controlling that function. Such a system may include an outer display for graphically displaying for the user one or more different options for adjusting the selected function. The system may include a processor which may be configured to generate instructions to effectuate the function adjustment upon the user actuating the knobs and/or the center button. Naidoo (US 2017/0269696) teaches techniques for adjusting process variables in a process plant using gesture-based input on a user interface device include presenting a graphic representation associated with a process plan entity in the process plant and an indication of a process variable value corresponding to the process plant entity as 
However, Steinhoff, DING and Naidoo do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 11. For example, the prior arts do not teach of suggest the steps of “displaying a first control in a touchscreen user interface of the ultrasonic testing environment, the first control including a first display portion configured to display the one or more first parameters and one or more first values within 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174